UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4290
DERICK JEMAL WEST,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                           (CR-99-455-2)

                  Submitted: September 19, 2002

                      Decided: October 1, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Mary Gordon Baker, Assistant United States Attorney, Charles-
ton, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. WEST
                              OPINION

PER CURIAM:

   Derrick J. West appeals the revocation of his term of five years’
probation for theft or receipt of stolen mail. See 18 U.S.C. § 1708
(2000). West’s attorney filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating that there were no meritorious issues for
appeal, but addressing the sufficiency of the evidence that West vio-
lated his probation by engaging in criminal conduct. West filed a sup-
plemental pro se brief addressing this issue as well. Because our
review of the record discloses no reversible error, we affirm the revo-
cation of West’s probation and the sentence imposed.

   The evidence presented at the revocation hearing established that,
while on probation, West was involved in a domestic dispute that
resulted in a charge of criminal domestic violence of a high an aggra-
vated nature. See S.C. Code Ann. § 16-25-65 (Law. Co-op. 2001).
West also stipulated that he violated four other terms of his probation.
In light of the district court’s determination that West’s version of
events was not credible, see United States v. Lamarr, 75 F.3d 964,
973 (4th Cir. 1996) (noting credibility determinations are not review-
able on appeal), we find there was sufficient evidence from which the
district court could be "reasonably satisfied" that West had violated
his probation as charged. See United States v. Hopson, 39 F.3d 795,
801 (7th Cir. 1994). Nor do we find error in the length of West’s sen-
tence. See 18 U.S.C. § 3565(a) (2000); United States v. Schaefer, 120
F.3d 505, 507 (4th Cir. 1997).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
district court’s order revoking West’s probation and imposing an
eighteen-month sentence. The court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
                       UNITED STATES v. WEST                        3
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED